We cannot receive evidence of the custom and understanding of the merchants in a particular trade, to vary well-established rules of law applicable to their transactions in it. The barter or exchange of a promissory note, indorsed without recourse, for cotton or any other species of merchandise, carries with it no implied warranty of the past or future solvency of the maker of the note; the rule of caveat emptor applying, in the absence of fraudulent representation or concealment, to the quality and value of both merchandise and note. This case is ruled by that ofBicknall  Skinner v. Resolved Waterman, supra, p. 43; and grew out of a very common course of dealing in the cotton market of Providence, proved in that case and admitted in this, the purpose of which is to shift the risk of a note on time; the price of the cotton being adjusted to the credit of the parties to the note. It differs from that case in a particular not favorable to this plaintiff, to wit: that here the insolvency of the maker of the note was not discovered by either party, until after the barter had been consummated by the actual delivery of both cotton and note; a feature, in this case, *Page 232 
the absence of which alone caused us to hesitate about our judgment, in that. Upon the facts agreed, judgment must be entered for the defendant.